Citation Nr: 0007713	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-13 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected thrombophlebitis, right lower extremity, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1970 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  That rating decision, in pertinent 
part: (1) denied an increased disability rating in excess of 
10 percent for service-connected thrombophlebitis, right 
lower extremity; and (2) denied service connection for a back 
disorder.  Thereafter, the appellant filed a timely notice of 
disagreement and substantive appeal regarding these two 
issues.

In November 1998, a hearing was conducted before the RO.  At 
the hearing, the appellant indicated that she desired to 
withdraw her appeal regarding service connection for a back 
disorder. See 38 C.F.R. § 20.204 (1998).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected thrombophlebitis, right 
lower leg, is currently manifested by: no abnormalities of 
bulk or tone; full strength; well preserved light touch and 
pinprick tests; absent deep tendon reflexes, bilaterally; and 
subjective complaints of constant pain and swelling, 
aggravated by prolonged sitting, standing or walking.

3.  There is no showing of persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected thrombophlebitis, right lower 
extremity, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including § 4.7, 4.104 and 
Diagnostic Code 7121 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, she has 
presented a claim which is plausible.  Her assertion that her 
service-connected thrombophlebitis, right lower extremity, 
has increased in severity is plausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that her condition had worsened since the last time 
her claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that she served 
in the United States Army from August 1970 to August 1973.  

In June 1991, the RO issued a rating decision that granted 
service connection for thrombophlebitis, right lower 
extremity, and assigned thereto an initial disability rating 
of 10 percent, effective January 1991.  This disability 
rating remained in effect in February 1998, at which time the 
veteran filed her present claim for an increased disability 
rating.

Medical treatment records, dated February 1997 to April 1998	, 
were obtained from the VA medical center in Charleston, South 
Carolina.  A review of these records revealed treatment for a 
variety of conditions.  A treatment report, dated February 
1997, noted the veteran's request for a disabled note for the 
department of motor vehicles.  The examining VA physician 
indicated that the veteran was advised that she "does not 
have enough physical reasons for me to give her disabled 
note."  A subsequent treatment report in February 1997 noted 
the veteran's prior medical history of anemia, arthritis, and 
hypertension.  It also noted that she had previously 
underwent a splenectomy due to a motor vehicle accident.  In 
July 1997, the veteran sought treatment for complaints of 
bilateral leg pain, right greater than left.  The treatment 
report noted that the veteran has marked degenerative disc 
disease of the lumbar spine.  It also noted that physical 
examination revealed no edema.  The report of a magnetic 
resonance imaging (MRI) examination of the veteran's spine, 
performed in July 1997, noted an impression of L4-L5 bulging 
annulus fibrosis and L5-S1 herniated nucleus pulposus.  An X-
ray examination of the veteran's right knee, performed in 
July 1997, noted an impression of no fractures or 
dislocations.  The X-ray examination report also noted that 
the knee joint was adequately maintained and that no effusion 
was seen.  A treatment report, dated in November 1997, noted 
the veteran's complaints of low back pain radiating down into 
both lower extremities.  The report indicated that the 
veteran's subjective complaints do not correlate with her X-
ray findings and electromyogram findings.  In December 1997, 
the veteran underwent a neurological consultation.  The 
report of this examination noted the veteran's complaints of 
low back pain, radiating down through both legs.  The report 
concluded with an assessment of low back pain and bilateral 
leg pain possibly consistent with stenosis, but more likely 
association with degenerative disc disease.  A treatment 
report, dated in April 1998, noted the veteran's complaints 
of low back pain, radiating down into both legs bilaterally.  
The report noted that this condition is exacerbated by 
sitting or standing for long periods of time.  Physical 
examination revealed positive straight leg raising, 
bilaterally; bulging disc at L4-L5; and herniated nucleus 
pulposus, at L5-S1.  The report concluded with an assessment 
of lumbar spondylosis, with disc bulges; lumbar 
radiculopathy; and myofascial pain.  The report also noted 
that the veteran refused any steroid epidural injections.  

In November 1998, a hearing was conducted before the RO.  At 
the hearing, the veteran testified that her service-connected 
thrombophlebitis of the right lower extremity is manifested 
by constant swelling and pain.  She indicated that she can 
not stand for long periods of time and that she has to walk 
with a cane.  She also noted that she wears support hosiery, 
but that her right leg seems like it feels heavy.  She denied 
having any skin problems on her right lower extremity.  

In January 1999, a VA examination for arteries and veins was 
conducted.  The report of this examination noted that the 
veteran was last employed as a home nurse four years ago.  
The report noted her current complaints of right leg pain and 
weakness, which increases with use.  It also noted her 
complaints of having fallen on occasion due to this 
condition.  Physical examination revealed, in part:

Full strength, bulk and tone is noted in 
all four extremities.  No abnormalities 
of bulk or tone.  Deep tendon reflexes 
were absent in both lower extremities and 
trace at the right biceps, triceps and 
brachioradialis.  Plantar stimulation 
produces a flexor response.  Joint 
position sense, light tough and pinprick 
are well preserved.  Finger-to-nose is 
performed accurately.  Station normal.  
Gait is most antalgic favoring the right 
leg.  She has difficulty toe, heel, and 
tandem walking.  Straight leg rasing is 
positive on the right at 45 degrees and 
negative on the left.  No lumbar 
tenderness is noted.

The report concluded with the following assessment: (1) 
history of deep venous thrombosis in the 1970s; (2) chronic 
right leg pain, possibly secondary to lumbosacral 
radiculopathy with known L5-S1 herniated nucleosis pulposus 
by MRI scan; (3) impairment in gait and self-care functions 
secondary to number two; and (4) hypertension.

III.  Analysis

Review of the appellant's claims require the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

The veteran's service-connected thrombophlebitis of the right 
lower leg was rated by the RO as 10 percent disability 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7121, relating 
to post-phlebitic syndrome of any etiology.  This code 
section was revised, effective January 12, 1998, prior to the 
veteran's current claim for an increased disability rating 
having been filed. See 38 C.F.R. § 4.104, Diagnostic Code 
7121 (1999). 

Pursuant to Diagnostic Code 7121, a noncompensable (0 
percent) disability rating is provided for asymptomatic 
palpable or visible varicose veins, and a 10 percent rating 
is warranted for intermittent edema of extremity or aching 
and fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery.  The next higher rating, a 20 percent rating, 
contemplates persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating contemplates 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent disability 
rating may be provided for persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  The highest disability rating under this code 
section, a 100 percent rating, may be provided for massive 
board-like edema with constant pain at rest. 38 C.F.R. § 
4.104, Diagnostic Code 7121 (1999).

After a thorough review of the evidence of record, the Board 
concludes that the veteran's service-connected 
thrombophlebitis of the right leg is appropriately rated 
under the criteria for the 10 percent disability rating 
because that rating contemplates intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking with symptoms relieved by elevation of 
extremity or compression hosiery.  The report of the 
veteran's January 1999 VA examination for arteries and veins 
found no abnormalities of bulk or tone.  The report also 
noted that the veteran's right lower extremity exhibited full 
strength and that joint position sense, light touch and 
pinprick tests were all well preserved.  Although the report 
noted that the veteran's gait was mostly antalgic, the report 
indicated that she favored her right leg.  In addition, the 
VA examination report concluded that the veteran's impairment 
in gait and self-care functions were secondary to her 
nonservice-connected back disorder.  In this regard, the post 
service medical evidence of record showed MRI findings of 
bulging annulus fibrosis at L4-L5 and herniated nucleus 
pulposus at L5-S1.  The report of the veteran's neurological 
consultation, performed in December 1997, noted an assessment 
of low back and bilateral leg pain possibly consistent with 
stenosis, but more likely associated with degenerative disc 
disease.  

Despite the veteran's complaints to the contrary, there is no 
objective evidence in this case of persistent swelling in the 
right lower extremity.  A treatment report, dated in July 
1997, noted findings of no edema.  The report of an X-ray 
examination, performed in July 1997, found no effusion in the 
veteran's right knee.  The report of her VA examination, 
performed in January 1999, found no bulk or tone 
abnormalities.  Thus, there is no evidence to reflect 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema, i.e., the symptoms contemplated by the 20 percent 
rating.  The Board notes that the veteran testified that she 
did not have any skin disorder of the right lower extremity.  
Consequently, the 20 percent disability rating is not 
warranted for the service-connected thrombophlebitis of the 
right leg, and that this condition more nearly approximates 
that contemplated by the 10 percent rating. 38 C.F.R. §§ 4.7, 
4.104, Diagnostic Code 7121 (1999).

In reaching the above conclusion, consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they were raised 
by the appellant.  Schafrath v. Derwinski, 1 Vet. App. 589.


ORDER

An increased disability rating for service-connected 
thrombophlebitis, right lower leg, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

